Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PROSECUTION IS HEREBY REOPENED
In view of the appeal brief filed on 4/11/2022, PROSECUTION IS HEREBY REOPENED. With a response set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162                                                                                                                                                                                                        


Response to Arguments
Applicant's arguments filed 4/11/2022, have been fully considered but not all arguments are deemed persuasive.
	This response by the examiner, is in response to an initial first consideration by applicant, associated with the newly applied prior art, associated with the concept of communicating between (w/query messages), associated with, plural user devices (two or more), communicating and accessing, data, associated between user’s devices, including storing this context data to database type storage structures, including the step of sending, subsets of available, context data to a context clients to be applied to (one or more applications).
	The examiner has read in light of applicant’s specification. For clarity of record the examiner cites Fig. 1 and Fig. 2, which appears clear to the examiner (Remote & Local Contexts in Fig. 2), being associated with at least, two or more, user devices (as mapped to the applied prior art), devices capable of generating one of more context data (such as: user device 150, having User Context, as well as other context data in a DB 116), while the other associated, user device also comprises contexts (Local Context in DBs, 134 & 136 (or Data Structures), of the context client 138 of User device 130), as shown.
	The applied prior art, is mapped to the above since, relates to the above, by teachings substantially the same, but the context stored to the local device (met by the Master), is stored to, storage structures represented by, three separate databases with storage structures/per data element, as is conventional, adapted to acquire and store, from remote devices, context from remote devices, as well as local context (Master device sensors).
See device 100, with separate Data Bases 172, 176 & 178, each with plural data structures adapted to storing a plurality of, context data elements), into, the local device associated with at least one context client (use of the sensor data), that utilizes the remotely obtained content device data stored to the master device, as well, as the locally generated context data (see Portable Device 100), can be stored and passed to applications, depending upon attributes of the data.

	This is deemed the basis, for the limitations and prior art as applied (mapped) vs. as claimed.
 
(A) In re page 6-8, applicant states, With respect to Claim 1,
“…the scope of the query is limited to context of the local device, context of the specific remote device OR context from both local and remote devices…” 
And,
Also states, “…Device querying (Module 194) does not specify, a scope for the query…”
And, “In other words the query must indicate the device from which the context, is to be retrieved.”
	
	In response by the examiner respectfully, the scope of the query, is based on, three limitations, in the alternative (in view of the, OR), it appears the scope of a locally generated query (by the Master), can be read as any one of as claimed:

Also, the three limitations deemed claimed in the alternative, also are all deemed taught, as understood but not required due to the alternative claim language.

Note, the context query specified context data attributes of a context client (an application), wherein the query specifies the scope, being limited to:
the local device (met by access by Master to its databases, with context data stored, there-in, within data structures within the databases 
SEE Databases 172, 176, 178, storing context data

Note, local master device is shown to includes at “sensor”, context generators (182, 184, 186, 188) and storage of its context (SEE Databases with storage structures 172, 176 & 178), for potential use.
Or,
a plurality of remote devices, OR both devices
See, a plurality of remote devices, met by Fig. 3, step 306, in order to acquire, context, being, status, configuration of sensors etc. in step 308), thereafter, acquires the sensor data, process the sensor data and perform a Share sensor data step (or a broadcast), appears, clearly teaches broadcasting sensor data, obtained as remote context at the master, acquired from one or more remote devices, based on device identification (304), polling specific devices (306) and storing (at the master) and identifying context from one or more remote devices, to apply to application operations, that need the sensor data.

Or Both device Context (appears reads on, databases 172, 176 & 178), data held by a Master Device vs. remote devices, the storage structure, appears holds other related context data (see step 308), by the master device, in order to obtain sensor data (step 310), from a remote device to store at the master that, manages the data to, one or more application clients (such as: Navigation), to receive that data, as needed, through the master device, based on the context data stored in the databases 172, 176, 178, as should be clear.
	It is noted that upon a consideration of step 312 it should be clear to those skilled in the art, that with one or more remote device context, being stored to the master (in separate data structures within the database storage), is processed, allowing for a first  application to use (step 310), but, also is applied to a reconfigure application step (312) or steps, that manages what device is the Master vs. one or more remote devices, being user devices in a vicinity, therefore the system is adapted to handle plural different applications, associated with local and remote device context, acquiring, storage and later access and use, including managing what device is the master device (local device).

Note, a GPS sensor of a remote device can be chosen (or configured), based on an attribute of (highest accuracy, 0077).
SEE application with GPS (0077, 0078) 
	SEE applications (or client applications 0042, 0043) 

Also note the messages are queries or query based messages, includes triggering, a power down of a sensor (GPS), also is a query (message), that instructs remote devices selectively to power down its GPS (or power down ITS location generation), since considered: redundant sensor data (0048, 0054-, 0067), this device management, is directed to saving battery life of a remote device by shutting down a remote (even local), context generator (GPS unit), when not needed or not required (0076, “required?”), as is common sense.
Note, queries specify which remote devices power down, the messages (queries), instruct devices to power down, this Context appears is also stored to the databases, databases store and access (such as by SQL), as device context or contexts (as various Status information/per device ID), in the data structures of databases 172, 176, 178, this data is accessed to be compared to make device vs. sensor, management decisions, as well as support data to application clients (end use of the Data).
SEE messages (query), that power down GPS sensor of a device
[0043] Device configuration module 196 may be configured to determine the configuration of active sensors, data routing paths, communication methods, update intervals, etc. of the one or more identified devices. Upon determining the various configurations of the one or more devices, the device configuration module 196 may configure the applications and/or sensors of the one or more devices. For example, the device configuration module 196 may instruct a device, via a message sent using transceiver 170, to power down its GPS sensor.


	Therefore, the master queries devices Identified, appears also required the response messages, to also include the identified remote devices and context, as understood to thereafter, access the context data, at the Master, which queries the database structures based on the Identified devices (step 304), to facilitate storing, one or more, remote device status etc. (step 306-308), thereafter to acquire, a subset of the Sensor Data (310, as is deemed necessary), that the master is adapted to acquire.

	Note, remote context and managing issues of: redundancy, associated with, battery and/or accuracy related and managing, as is common sense.
	Note, the utilization of, Remote device generated, context data can be from the Sensors, at a master associated with a client application being a Subset or subsets, of the remote context available to be acquired, as is common sense as necessary, not all available context is required for any one application that uses the context.

SEE 0075, also includes populating 178 (with remote context), thus mapping as understood, is related to the configuration information, allowing for acquiring remote context (from a remote device), to a local device storing (see Populating) to, data structures or (database or databases), to access the populated, is all query based operations, associated with storing data to a database, as well as selectively accessing the stored to be applied to at least one application (such as: Navigation and/or master device management, such as: based on, battery life).
 
SEE Applications, may be associated to the sensors.
[0075] In block 510, the applications may be associated to the sensors. At this point, information about each application is known and it can be determined which sensors, across the various devices, need to be active in order to facilitate execution of the applications. This information may be populated in the device-application sensor-mapping database 178. For example, if one of the devices is determined to have a video application running, at least one camera will need to be active across the various identified devices.
	In conclusion, it appears the devices are Identified and queried with respect to their identification, evidence to this point, should be understood by addressing one or more devices to power down, but, the message (broadcasted), does not cause all devices to power down (only the Redundant sensors), the control (query), is directed to specific devices, since all devices do not turn off on the broadcast control message (wireless), due to directed to remote devices specifically, as well as manage the remote context data between a plurality of devices is accomplished, with context stored and access in the database structures.

	Also, as understood, the queries and responses both appears to require, the device IDs in the query and response, since there are plural devices, each including a plurality of context data elements (see steps 304, 306, 308, 310 and 312), as well as context to perform Fig. 4, to perform grouping and to, prioritize, comparing and selecting to manage the switching to a next master.

Another example, as described in Fig. 5, the system appears to know ALL Devices (502 and when ALL Devices Processed), appears requires knowledge of the devices, alternatively appears to, select next devices (504), gets Sensor State, application state and associates applications to sensors step 510.
 
Another operation as defined in Fig. 6, directed to the redundancy identification and Turning Off (Redundant) sensors for devices, as described above.
	
Further in in response, as understood by the examiner, based on the prior art, a device query module (194), when the device, is the Master Device (role), in view of Fig. 3, which appears clear, the remote DEVICES {with respect to the master device}, ARE IDENTIFIED, then polled, therefore, when one device is identified (or more), step 306 can poll for remote context for those devices (one or more), to be store in locally, in the Master device (in a data structure of the Database or databases, as used to store context data), based on the DEVICE IDs.

	SEE 0042, query the devices Identified (one or more), that are in an area proximate (to the Master), since is Wireless type communication, can be limited to one device or more than one device (this point is anticipated).

	It is further noted, there are details directed to claim language broadcasting which appears step 310, should be carefully considered (see Share Sensor Data), based on step 306-307, polling and identifying, is based on the DEVICE ID step 304, this data from remote devices, can be generated, with an Update Interval (is associated with the use of the remote sensor data), for a client application or applications, managed from the database structures storing the data, can be directed to: a Vehicle Navigation application (see 0055-), to query remote devices (one or more), to, manage, as well as apply (configure), to an application such as Navigation (see Fig. 2A, local and remote devices 210, 220, 230, 240), wherein, facilitating at least, use of a remote context data (GPS) of smartphone 240 (remote device with remote context), is based on query operations to and from, database triggers storing and access to the stored information.
 (SEE SHARE, 0055-)
  
	It is noted step 310, specifically recites, Share sensor Data, based on polling and identifying steps (306, 308).
	
Therefore, there are a plurality of query or queries, are directed to, identified (0042) devices, upon the steps, the system, triggers storing of, device IDs to the database (also, being a remote context data item), comprising: data structures, such as storing REMOTE CONTEXT DATA, is Learned (0030), remote context data, including, control, configuration, wherein master roles can be based on at least, battery life (or Context data that is considered, for all Devices), therefore, extracting Battery Life to, facilitate a master role consideration change.

Therefore, the examiner fails to agree with the analysis provided by applicant for more than one reason, the prior art as previously applied, appears teaches as argued, based on the scope of the claims.
	

(B) In re page 8-, applicant argues, the prior art does not teach as claimed, accessing stored data, (as recited in claim 1)
“accessing the first storage structure without searching the second data storage structure”.
	The examiner directed new grounds to the argued limitations above.
	For clarity, the negative limitation is derived, based on supported storage structures (TWO SEPARATE DATABASES), which is not specifically claimed, since is disclosed as: each Only stored one Type of Context of two types (local and remote), therefore the structures associated with data storing are not claimed to be separate Databases, wherein each stores one type of context of two types. 
 	It is noted that applicant has not proven the point nor considered, that data, is considered selectively accessed since store in database structures and/or obvious to consider the data is selectively accessed, as well to considered, “select statements” to selectively access the data, since the data is stored to, database type structures.

Note, it appears based on operation, that the needed remote context (such as: GPS in the navigation application), can be acquired from remote devices to the master (or even the Master device), is selectively obtained (periodically) and/or generated, as well as selectively, provided (such as a GPS, event or update), as needed to the client application (such as: navigation associated the vehicle), wherein the master device, is the managing device between (like a Proxy Device), accessing the remote device context, storing and selectively by, managing data to the applications, as generated, by the remote devices, or even Itself (see Fig. 1, sensors subsystem 180, an example of a device), as understood by the examiner. 
	No further discussion is deemed necessary.

(C) In re page 10-, Group II, applicant states, claims 3, 10 and 17, the context query specifies a subset of context data attributes to be broadcast periodically.

	Note, in response, this periodic broadcast by the master device, to other devices, can be view of, data from a remote device (that was Queried), based on the configuration and a update interval (contexts), the device, which received the context query (from the Master), by a device (Remote device context), which produces the context values, is met by the applied.

Further, “Claim 3 recites, wherein the context query specifies a subset of context data attributes to be broadcast periodically, the method further comprising: periodically broadcasting a subset of context values corresponding to the subset of context data attributes obtained from at least one of: the stored local context data and the stored remote context data.”

	It appears as one example the GPS (context), appears, as claimed,
is a subset (0076), of context data (GPS 182 vs. other context data, 184, 186, 188 etc.), of the one or more, remote devices and the local device (or master).

(SEE Fig. 1, Position 182 of the plural context that the master device is adapted to generate) or acquire from remote device (see GPS)

are, broadcast periodically 

SEE in view of setting, the Update Interval (0056), “…the vehicle 210 may periodically send the received GPS data to the smart watch 220 and tablet computer 230…”, therefore the vehicle 210, sends (broadcasts, as a multi-cast message), the received GPS data, to the smart watch 220 and tablet computer 230…” or periodically send GPS (subsets of context), to two remote devices, either locally stored (master generated) and/or stored remote context (remote device generated), in the database structures, no further discussion is deemed necessary based on the knowledge of one skilled in the art.

SEE details
[0056] At this point, the vehicle 210 may elect to power off the GPS sensors in the smart watch 220 and the tablet computer 230, as they may be redundant and data from them may not be needed to navigate. The vehicle 210 may accomplish this by sending a communication to the smart watch 220 and tablet computer 230 instructing them to turn off their GPS sensor. The vehicle 210 may then establish a connection with the smartphone 240. Establishing the connection may include configuring the GPS sensor on the smartphone 240 by setting its update interval, accuracy, data bandwidth, etc. The configuration of these attributes may be device specific. Further, establishing the connection may include selecting a data format and time synchronizing the data communications between the vehicle 210 and the smartphone 240. The vehicle 210 may then receive data from the GPS sensor of the smartphone 240 via the agreed upon communication format. In some implementations, the vehicle 210 may periodically send the received GPS data to the smart watch 220 and tablet computer 230.


Note, all messages are broadcasted (0041), the system queries based on devices Identified (0042), stored to data structures and Shares with remote devices.
SEE Sharing of the sensors across the other devices (0030, 0058, 0066),
 [0066] In block 310, after configuring the sensors on the identified devices, sensor data is acquired from the active sensors on the devices by all the other devices in the proximity of the master device, which may also include the master device itself. The sensor data may be shared across all the devices. Additionally, the sensor data may be processed by a particular device using the sensor data together with a particular application. The sensor data may also be controlled by one or more of the devices.
	No further discussion is deemed necessary.

(D) In re pages 11-, applicant further argues (claims 6, 13 and 20), while the examiner had mapped to the claim language, the examiner also applied new grounds to the claims, are deemed associated and encompassed, to claims 7, 14 and 21.
	
In one read, based on the applied prior art is deemed to teach, wherein the context query includes a request for context updates for one or more of the context data attributes (see least, Update Rate), the method further comprising: determining, by the local device, that a value of one or more particular attributes corresponding to the one or more of the context data attributes has changed (SEE 0030, Battery Life), on the local device after sending the current context values to the context client (a battery level before, a periodic update); and in response to determining that the value of the one or more particular attributes has changed on the local device (Low Battery Life), transmitting, by the local device, a context update message to the context client indicating a changed value of the one or more particular attributes.
	Note, based on battery life (which as understood requires a periodic check), triggering the decision to consider a New Master, one with battery life, therefore, does, a context update message (triggered), to the context client indicating a changed value (0048, Battery Life), of the one or more particular attributes (device state and/or priority).
SEE “…a pre-defined master priority or on a current state of the devices…”, including remaining battery life
	No further discussion is deemed necessary.

(E) In re pages 12-13, applicant argues the 103 in view of Blanche (5, 12, and 19), and suggests the examiner did not produce a prima facie case, while applicant states, “…the applicant is under no obligation to submit evidence of non-obviousness.
	In response effectively applicant is considered non-responsive, for not specifically, identifying errors in the 103, missing limitations, nor, any consideration argument that, the prior art working together, lack of motivation, nor any hindsight.
	The examiner did consider the scope, did ascertain the differences and has considered resolving other related issues, as well as considering issues of being successful in modifying the combination.

	Regarding claims 5, 12 and 19, Blanche teaches, what is missing from (ARCHIBALD), teaching pairing (to communicate), devices, a series pairing between first, second and third devices and is deemed obvious, as combined.
	  No further discussion is deemed necessary.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

And/or

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-11, 13, 16-18 and 20 are rejected under 35 U.S.C. 102 as anticipated by JOHN ARCHIBALD et al. (US
2016/0050114, FD 8/2014), or, in the alternative, under 35 U.S.C. 103 as obvious over Gronemeyer (US 2006/0208943).

Regarding claim 1, JOHN ARCHIBALD et al. discloses, a method to provide user context across multiple devices, the method comprising: 

O	storing, by a local device (see Master Device), to a first data storage structure, local context data corresponding to the local device, associated with the user

SEE Fig. 1, see Databases 172, 176, 178, each having storage structure/per data element, stored context data corresponding to the local and remote devices associated with a remote user devices (See Fig. 2A).

SEE Fig. 2 and 0002, each remote device can have Context (w/sensors or other Status), “cell phones, tablet computers, smart glass, smart watch, smart shoes, etc.”

SEE Context of and from remote devices (w/status and/or sensors), including types of devices including, cell phones, tablet computers, smart glass, smart watch, smart shoes, etc.

[0002] Devices today include many sensors that are common across
devices. For instance, sensors such as GPS, accelerometer,
camera, microphone, etc. are typically present in multiple
device types including, cell phones, tablet computers, smart
glass, smart watch, smart shoes, etc. Often times, only a single
sensor from an individual device is needed to obtain a
measurement (e.g., GPS coordinates). The redundancy of other GPS
sensors in the other devices results in a waste of power and
underperformance of each device. Accordingly, a need exists to
optimize these various devices in the vicinity of a person to
operate harmoniously by their sensors working in unison.

O	storing, by the local device (see MASTER), to a second
data storage structure, remote context (to, the Databases, 172, 176, 178), there is a plurality of remote context data elements

Note a local device (master), utilizes the capability (172), sensor configuration (176), to map (178) sensor data, to applications (to be used by applications), in view of Fig. 1, as understood by the examiner (see abstract).
Application (0055, 0074-0078) or 
Applications (0058, 0064, 0065)

SEE Fig. 1, may be the Master Device, or a local device, such as: a DEVICE 100, having external device context queried to be stored (is deemed in Structured form or forms), since, to databases 172, 176, 178, w/Status and other data of sensors and/or configuration 196), stored to the current master (or Local device), access is specified as being, through A QUERY OPERATION (194 or module) and medium (CRM 190), as the local device relates to remote user devices (Fig. 2), since is accessing stored in databases at a local device, as understood.
SEE 0011, location
SEE 0012-, status or application status, configuration, based on
Querying

Note, Local device (met by the Master device, polls or
queries), wherein the master device may poll the various other
devices for their device state (e.g., sensor states, application
states, etc.) From polling the various other devices, the master
device may identify the configuration of active sensors across
the devices, data routing paths, communication methods, update
intervals, etc. The master device may then acquire
control/sharing of the sensors across the other devices. The
master may turn sensors within the other devices on, off, or
configure sensors based on necessity, battery capacity/level,
system load, usage patterns, accuracy, etc. The data obtained
from the sensors of other devices may be time synchronized for
uniformity of input data and for switching the communication
window for optimal power/performance.

SEE Master (=Local) and remote devices are all user devices, in Fig. 2, are identified since in the vicinity, as well as respond to since in the vicinity or within a distance, but remote, being or including, wireless, in Fig. 2A, being associated User Devices (220, 230, 240 and/or vehicle 210)

Or, Note 2B, at least one set of devices (210 & 240)
[0030] Implementations described herein include identifying one or more devices within a predefined vicinity of a user. The identification of the devices could be based on learning which devices are within the vicinity using various sensors available to the device(s). One device may assume the master role based on a predefined master priority or based on a current state (e.g., battery life remaining, computing availability, etc.) of the device. The master device may poll the various other devices for their device state (e.g., sensor states, application states, etc.) From polling the various other devices, the master device may identify the configuration of active sensors across the devices, data routing paths, communication methods, update intervals, etc. The master device may then acquire control/sharing of the sensors across the other devices. The master may turn sensors within the other devices on, off, or configure sensors based on necessity, battery capacity/level, system load, usage patterns, accuracy, etc. The data obtained from the sensors of other devices may be time synchronized for uniformity of input data and for switching the communication window for optimal power/performance. Upon certain conditions or predefined intervals, the sensor data path is reassessed to determine whether any changes should be implemented.


SEE Query (0038) is directed to plural devices to perform
(plural device polling and processing, reconfiguring, prioritize
and associating applications with sensors and configuring and
controlling remote devices), allowing for, balance (QOS in Fig.
7), based on Figs. 3, 4, 5, 6, all based on DEVICE ID.


receiving, by the local device, a context query specifying context data attributes from a context client, wherein the context query specifies a scope of the context query, the scope being limited to: 
the local device, 
a specific remote device of the plurality of remote devices, 
or both devices

SEE queries to access Master device Data (or a Query to the Local Device), such as to, Databases (access or store)

		Note, queries are directed to, one specific remote device and/or more than one specific remote device, this is based on the number of devices that are identified (one or more), based on proximity and device identification (step 304), as in Fig. 3.
		Also, there could be one two or more remote devices Identified, therefore, the queries, can be directed to more than one devices or, both devices, to store and access data in databases.

		In addition, when accessing the databases of the master, it appears, the query is directed to both devices based on the databases (172, 176 & 178), these databases can have plural remote context as well as local context values associated with each other (see details to 172, 176, 178), queries, access in the databases, therefore all access is Query based access to the structures/per data element, in each database, each deemed to store a plurality of data context elements (local and remote).
	
		Therefore, queries can be limited to the local device and/or to one of the remote devices or to plural remote devices (see battery life to determine the Next Master).

Also see, GPS sensor across the various devices to use. This determination may be based on accuracy and/or signal strength of the GPS sensor, resource level (e.g., battery level, CPU power, etc.).

[0055] The vehicle 210 may then query the smart watch 220,
tablet computer 230, and smartphone 240 to determine their
device states. The device states may include, but is not limited
to, sensor configuration, application state, and
power/processing capacity. Upon learning the device states of
the smart watch 220, tablet computer 230, and the smartphone
240, the vehicle 210 may determine that there is GPS sensor
redundancy across the various devices. That is, the vehicle 210
may determine that the smart watch 220, tablet computer 230, and
the smartphone 240 all include a GPS sensor. It may be
inefficient to leave all the GPS sensors across the various
devices active as it may harm battery life and result in
underperformance of the devices. Typically, when a vehicle is
travelling, only one GPS sensor could be needed. The vehicle 210
may determine which GPS sensor across the various devices to
use. This determination may be based on accuracy and/or signal
strength of the GPS sensor, resource level (e.g., battery level,
CPU power, etc.) of the various devices, and latency
requirements for an application that may use the GPS sensor
(e.g., a navigation application running on the vehicle 210). For
example, the vehicle 210 may determine to use the GPS sensor
located within the smartphone 240.

The applied prior art is deemed to teach as claimed, as further recited in claim 1, upon determining that, the query (access), is limited to Local, 
O	searching the first storage structure, without searching the second storage structure 

This operation above is deemed taught, based on, the applications, configured to the selected context (such as: from the master sensors context, such as GPS of a master device or remote device, since may be redundant (more than one context source to choose from), the context can be locally generated or remotely generated.

		Alternatively, upon determining that, the query (access), is limited to remote context
searching the second data storage structure selected without searching the first data storage structure

This operation above is deemed taught, based on, the applications, configured to the selected context (such as: a remote sensor context, such as GPS from one of the remote devices).
 
		On the alternative, if somehow there is a deemed valid argument, the examiner cites an additional teaching and suggests since the context data (remote and local), stored to the master is deemed selectively retrieved based on its operational details, also deemed obvious could be stored separately (as identified by applicant structure, but not particularly claimed).

		Gronemeyer teaches, to obtain remote context from a remote device (300), to a Host processing system for post processing (350, or Later Use), the remote context data, stored to a Database (360), the database is also, queried, with attributes (see such as: enhanced capability of searching for event data by time and position, as well as any other attributes the host system 300 normally provides)

[0040] The correspondence between the location information and the digital photograph can be utilized in a variety of applications. In some embodiments, the location information produced by the position processing module 354 may be stored in a database 360 managed by the position processing module 354 or another application. The database 360 provides the enhanced capability of searching for event data by time and position, as well as any other attributes the host system 300 normally provides. In the digital camera application, for example, a user may query the database 360 for all photos that were taken within 5 miles of a certain address and within three hours of a certain date and time. These photos could be shared or aggregated with other databases for wider searches with common attributes.

	It is noted that, the Database 360, stores Context that is accessed by attributes to selectively retrieve (see time, position, as well as any other attributes), stored to the database, as understood by the examiner.
	It is noted that the Data structure or Database (360), is LIMITED to storing the remote context, ONLY, obtained from ONE remote device, as illustrated.
	Queries to the structures of DB 360, is selective through query, wherein the remote context is the ONLY context in the Database 360.

	Therefore, in an alternative interpretation (103 vs. 102), since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to, Modify ARCHIBALD in view of the teachings of Gronemeyer to selectively retrieve based on the scope of a query including attributes (time, position, as well as any other attributes), to a database 360 (storing Only, remote context data elements), in addition to, querying selectively, the DB data structures of a database 360 storing, the remote context data structures, as taught by Gronemeyer.
	Therefore, upon query to the remote context is limited to the remote context, stored, in a single database (see Fig. 3).
	In addition, ARCHIBALD utilized three separate Databases to store remote and local context values, while Gronemeyer, appears clear dedicates a single DB, for remote context storing and access, therefore, is also appears obvious to utilize separate databases to store remote vs. local context, which is deemed would enhance the speed to the access to the separately stored data as suggested by ARCHIBALD in view of Gronemeyer.

Regarding independent claims 8, 15, are deemed analyzed and discussed with respect to claim 1, but claim 15, recites additional details of a Remote and Local Context Databases vs. data structures, but, as applied above the first & second data structures have already been mapped to three separate databases, in addition to considering Gronemeyer teaching of a separate DB, which is adapted to store, Only one context (see remote context), to be queries selectively, as applied above.


Regarding claims 2, 9 and 16, the combination as applied with JOHN ARCHIBALD, is deemed to further teach as claimed, receiving, by the local device, at least some of the remote context data from one or more of the plurality of remote devices, the remote context data including device state (see 0051 and Fig. 3), information corresponding to the one or more of the plurality of remote devices (based on being proximate to one another) and determining, by the local device, a user context (see 0047), based on the local context data and the remote context data
Such as: blood pressure, temperature, GPS, 0049-0052
Regarding claims 3, 10 and 17 the combination as applied with JOHN ARCHIBALD, is deemed to further teach as claimed, wherein the context query specifies a subset of context data attributes to be broadcast periodically (see Share, above and step 310), the method further comprising: periodically broadcasting a subset of context values corresponding to the subset of context data attributes obtained from at least one of: the stored local context data and the stored remote context data
SEE above and sharing 0030, 0011, 0038, 0053, 0058, 0066, 0079-
SEE update intervals and Fig. 3, STEP 310
[0066] In block 310, after configuring the sensors on the identified devices, sensor data is acquired from the active sensors on the devices by all the other devices in the proximity of the master device, which may also include the master device itself. The sensor data may be shared across all the devices. Additionally, the sensor data may be processed by a particular device using the sensor data together with a particular application. The sensor data may also be controlled by one or more of the devices.

Regarding claims 4, 11 and 18 the combination as applied with JOHN ARCHIBALD, is deemed to further teach as claimed, wherein the local device is selected from (or One Of), a group consisting of: a smartphone device,
a tablet computer, and a laptop computer
SEE Master (abstract, 0003, 0009, 0011, 0013- ) of various types
of devices (Fig. 2A, 0002)
o	wherein the local context data is selected from a group	consisting of: user-specific context, network-specific context, and device-specific context; and wherein the remote context data (0042-, query) is selected from (or One) a group consisting of: user-specific context (see Blood or other,
0047, 0030, 0039), network-specific context (0030, such as:
routing Path or other network details, 0038), and device-specific context (0030, sensors)
SEE disclosures associated with Figs. 6-7, controls plural
devices including identifying and turning off redundant sensors,
also to Balance the Quality of service in Fig. 7 and 0047-
The user devices are local (master) and remote to the
master, in Fig. 2A, generate various Context data (user, device
and network), as described above (see Blood, Temp., GPS, Battery
Level, CPU Power etc...), but also comprises device settings and
Status as well as various sensors (user & device context), at
the devices, as well as device configurations (0044-0045, 0041)
and to map between applications & sensors (0046, is adapted to,
populate, DB 178 in Real Time), as described.

Regarding claims 6, 13 and 20, the combination as applied with JOHN ARCHIBALD, is deemed to further teach as claimed, performing a query, wherein the context query includes a request for context updates for one or more of the context data attributes (see 0030, 0048), the method further comprising: determining, by the local device, that a value of one or more particular attributes corresponding to the one or more of the context data attributes has changed (see Battery Life), on the local device after sending the current context values to the context client (see application that manages the Master, Fig. 1, Fig. 3, such as a reconfigure step 312), and in response to determining that the value of the one or more particular attributes has changed on the local device (Battery Life Remaining), transmitting, by the local device, a context update message to the context client indicating a changed value of the one or more particular attributes
	Note a present Master, performs as claimed, upon a change in context (battery life), the system, selects which device will act as the master (based on considering the Battery Life), 

	Therefore, based on the prior art as applied teaches as claimed above, after a careful second consideration.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of JOHN ARCHIBALD et al. and Gronemeyer, as applied above and further in view of BLANCHE et al. (US 2015/0319554).
Regarding claims 5, 12 and 19, JOHN ARCHIBALD, further
teaches associated with, as claimed,
o	receiving, by the local device, at least some of the
remote context data, from a particular remote device of
the plurality of remote devices that includes device
state information for, a third device that is paired with the particular remote device (0054), wherein the third device is a wearable device paired to the particular remote device, and "wherein the device state information comprises
information about a state of one or more hardware
elements of the wearable device

JOHN ARCHIBALD, as applied above, teaches, third devices,
including particularly devices (through a Pair, @ 0054),
including to obtain device state information, including state or
states of hardware elements of the wearable device.
It appears JOHN ARCHIBALD, is adapted to Pair a device
(first) to one or more, other devices (second and third
devices), one master (directly paired), to many devices by
direct pairings.
Note, the pairing appears is from one point (Master) to
many (devices), as applied the prior art, fails to teach in
combination, wherein the third device (such as: Watch) is not paired (or in direct communication), with the master
The applied prior art, does describe as understood, wherein
the Master (210), is paired to others device (220, 230, 240),
including to a wearable device (watch), but, the third device
is not as claimed, since the watch is paired directly to the
master device.
BLACHE et al., teaches and is deemed to render the
differences obvious, by pairing user devices, including, an
intermediary, proxy or gateway device (0019), device 104A, being
a gateway and pairing to third devices, wherein the third is not
paired with a first device.
Note, pairing devices, in series (102 to 104a and a third
device 104 a-j), device 102 is not paired with a third device (a
device 104 a-j), but is paired with 104a, therefore, the third
device is directly paired with a second device (104 a-j),
wherein the second device (104A), is paired (directly) with a
first device (102), in a series type pairing (1 to 2 to 3).

SEE 0019 (a Gateway device or proxy), 0017 (of devices) and
0018 (communication), to 0023 (pair or pairing), pair-able devices (104A-J), as Third devices, a proxy device (104A), or middle (Gateway), or a second device, being paired device to 102 (first device), wherein the first device (paired with the second device), is not (directly), paired with the third device or devices.
Note BLANCHE also teaches a wearables (0016), such as smart
watch and smart glasses (0056).
Therefore, since, the differences between the claimed
invention and the prior art are such that the claimed invention
as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill
in the art to modify, JOHN ARCHIBALD, in view of the teachings
of BLANCHE, to pair a first device to a second device (Gateway
device) and to pair a third device (being a wearable), to the
second, including, wherein the first and third devices are not
paired (directly), as taught by BLANCHE, wherein a proxy device
can act, as a bridge to one or more third devices.

As understood this serial pairing, allows for communications between the devices serially paired (3 or more in
series), allowing for a device to act as a bridge (proxy),
between, two or more devices, as seen could be advantageous
based on location of third devices, vs. second devices vs. first
devices based on the vicinity, of the three wireless devices.

Claims 6-7, 13-14 and 20-21 are rejected under 35 U.S.C. 103 as
being unpatentable over the combination of JOHN ARCHIBALD et al. and Gronemeyer, as applied above and further in view of CHOI et al. (US 2016/0106360).
Regarding claims 7, 14 and 21, the combination as applied with JOHN ARCHIBALD, is deemed adapted to, indicate desired context (sensor or status of paired devices), from a master device point, obtained from external devise or context, but fails to teach as claimed, 
O	but, CHOI is deemed to teach and render the differences obvious, by teaching, having a context client is interested in a value of a particular attribute and messaging, that specifies, a threshold value for the particular attribute, in combination with JOHN ARCHIBALD, rendering obvious to determine, by a master device paired with another wearable device, with (w/sensor or a Watch), that the value of the particular attribute has changed to, pass the threshold value specified, in the message and in response to determining that the value of the particular attribute has passed the threshold value on the device, transmitting (or generating)
o	a context update message (or messages), to the user
device indicating that the value of the particular
attribute has passed the threshold value (or, is out of a
set Range)

SEE Threshold setting (0013, 0044 and 0074), directed to
intensity, associated with the Heart Rate and a range and the
generation of Updated Message or messaging indicating by the
attribute, associated with a threshold (or target range), has changed.

SEE messaging (Fig. 1, 130, Figs. 2-3, Fig. 4, 420), in Fig. 5, Messaging (521, 512), at devices (520, 510), being, a Watch w/display 512/511 and/or, other device 520 with messaging 521.

Note, threshold triggered messages based on a Rule, 
“Speed is Low”, therefore, run faster.

Therefore, rendering the difference obvious as claimed,
including, receiving, by the local device, a message from the
context client indicating that the context client is interested
in a value of a particular attribute (Set The Range), wherein
the message specifies a threshold value for the particular
attribute (SEE Range), determining, by the local device
(w/received sensor data), that the value of the particular
attribute has changed on the local device to pass the threshold
value specified in the message and in response to determining
that the value of the particular attribute has passed the
threshold value on the local device, transmitting, by the local
device, a context update message, to a context client indicating
that the value of the particular attribute has passed the threshold value.

SEE 0045, providing exercise feedback (based on a Target Range) or two thresholds, associated with attributes, 0052, of a wearable remote device (feedback) and mobile terminal (setting),
wherein the mobile and wearable, are paired.
Also see updated user context or attributes (0041, 0055, 0059, 0063 and 0072) and Figs. 7-8 (feedback), being threshold ranged based messaging (tactile and/or displayed).
Therefore, since, the differences between the claimed
invention and the prior art are such that the claimed invention
as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill
in the art to modify, JOHN ARCHIBALD, in view of the teachings
of CHIO, rendering the differences obvious as claimed, to,
receiving, by a local device, a message from the context client
indicating that the context client is interested in a value of a
particular attribute (Set The Range), wherein the message
specifies a threshold value (as a Rule), for the particular attribute and determining, (w/received sensor data), that the value of the particular attribute has changed to pass the threshold value specified in the message and in response, transmitting, a context update message, indicating that the value of the particular attribute has passed the threshold value, based on the teachings of CHIO (in Fig. 5 or step 760 in Fig. 7), in combination with the teachings of JOHN ARCHIBALD, to provide exercise feedback based in a threshold consideration of
a remote attribute (context) of a remote device (Heart Rate) being, associated with paired devices, the wearable smart remote device, based on, settings, including, a threshold value, or target range, of a particular attribute, wherein the messages specify at least, a threshold value of the attribute, as taught by CHIO.

	Regarding claims 6, 13 and 20 are also rejected in view of claims 7, 14 and 21, since claims 6, 13 and 20 are deemed encompassed (broader), that claims 7, 14 and 21.


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
7/18/2022